_. Case 2:19-cv-00149-LGW-BWC Document1-1 Filed 12/05/19 Page 1 of 2

Slotement+ 10f 2

The Drug Addict's
Marriage Creed

(She found him there on the floor,
his lifeless hand covering the poem....)

So now little man, you've grown tired of grass
L. S. D., goofballs, cocaine and hash,

And someone pretending to be a true friend
Said, "I'll introduce you to Miss Heroin."

Well, honey, before you start fooling with me

Just let me inform you of how it will be

For | will seduce you and make you my slave.

I've sent men much stronger than you to their graves.

You think you could never become a disgrace
And end up addicted to poppy seed waste.
So you'll start inhaling me one afternoon;
You'll take me into your arms very soon.

And once | have entered deep down in your veins
The craving will nearly drive you insane.

You'll need lots of money (as you have been told)
For, darling, I'm much more expensive than gold.

You'll swindle your mother; and just for a buck
You'll turn into something vile and corrupt.

You'll mug and you'll steal for my narcotic charm
And feel contentment when I'm in your arm.

The day when you realize the monster you've grown,
You'll solemnly promise to leave me alone

If you think that you've got the mystical knack,

Then, sweetie, just try getting me off of your back.

The vomit, the cramps, your gut tied in knots,

The jangling nerves screaming for just one more shot.
The chills and cold sweat, the withdrawal pains

Can only be saved by my little white grains.

There's no other way, and there's no need to look,
For deep down inside, you will know you are hooked.
You desperately run to the pusher and then

You'll welcome me back to your arm once again.

And when you return (just as | foretold)

| know you will give me your body and soul.

You'll give me your morals, your conscience, your heart,
And you will be mine until

death do us part.

vanas micctin arnl/addict himl 419
Case 2:19-cv-00149-LGW-BWC Document 1-1 Filed 12/05/19odead2 ox

Would you like to end this vicious, relentlous cycle?
There's hope.

 

This web site is a service of
The Missing Link, Inc.®
Linking Troubled Youth and Adults with Life-Changing Programs
Web site - http://misslink.org
Chapel Site: http://childrenschapel.org
Home of David Wilkerson's Times Square Church Pulpit Series Multilingual Web Site
http://www.tscpulpitseries.org

Copyright © 2015 - The Missing Link, Inc. ®
Top of Page

Our webmaster welcomes your comments and suggestions.
Last updated February 13, 2015

 

 

-Site-indéxT About Us | Feedback | Hot Links tNewsleter| Pictures. Heme

Be ORD. Sela.

Sincerely

pote Aba 12/5 loo

 

wnanss micelin arnladdict html Pen of 919
ys
